        Case 1:16-cv-07279-LAP Document 37 Filed 04/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMMANUEL BRUNTSON,

                     Plaintiff,
                                              No. 16-CV-7279 (LAP)
-against-
                                                      ORDER
THE CITY OF NEW YORK, et al.,

                     Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

       By order dated March 2, 2020, the Court ordered Plaintiff

and counsel to confer and inform the Court, no later than March

13, 2020, of the status of the action. (See dkt. no. 32.)

Following receipt of Plaintiff’s change of address notification

(dkt. no. 33), the March 2 order was re-sent to Plaintiff at his

new address.

       By letter dated March 13, 2020, counsel informed the Court

that Plaintiff still wished to pursue his claim.           (See dkt. no.

34.)

       Because there was no action during the following year, on

March 26, 2021, the Court ordered Plaintiff and counsel to

confer and inform the Court of the status of the case.            (See

dkt. no. 35.)    The order also warned that “[f]ailure to do so

may result in dismissal of the case, without prejudice, for

failure to prosecute.”      (Id. at 1.)




                                     1
         Case 1:16-cv-07279-LAP Document 37 Filed 04/21/21 Page 2 of 2



     By letter dated April 16, 2021, counsel informed the Court

that he had not heard from Plaintiff and had “repeatedly

attempted to reach plaintiff at his last known telephone number,

but the number appears to be disconnected.”           (Dkt. no. 36 at 1.)

     Accordingly, the action is dismissed without prejudice for

failure to prosecute.

SO ORDERED.

Dated:       April 21, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
